Exhibit 10.3




AMENDMENT NO. 1
TO
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT


 
THIS AMENDMENT NO. 1 (this “Amendment”) is entered into effective the 25th day
of March, 2010, by and between Ryan R. Gilbertson, a resident of the State of
Minnesota (“Employee”), and Northern Oil and Gas, Inc., a Nevada corporation
having its principal office at 315 Manitoba Avenue, Suite 200, Wayzata,
Minnesota (the “Company”).
 
WHEREAS, the Company and Employee have entered into that certain Second Amended
and Restated Employment Agreement, effective January 30, 2009 (the “Agreement”).
 
WHEREAS, as of the Effective Date, the Employee’s title with the Company is
changing from “Chief Financial Officer” to “President,” and the parties desire
to amend the Agreement to reflect the same.
 
NOW, THEREFORE, the parties agree as follows:
 
1.           Amendment.  The Agreement is hereby amended to replace the phrase
“Chief Financial Officer” in each place it appears with the word “President”.
 
2.           Miscellaneous.  Except as specifically set forth herein, all terms
and provisions of the Agreement shall remain in full force and effect with no
other modification or waiver.  This Amendment may be executed in two or more
counterparts, and delivered by facsimile or other means of electronic
communication, each of which shall be considered an original.
 
IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first set forth above.


 
NORTHERN OIL AND GAS, INC.




By /s/ Michael L.
Reger                                                                
    By:  Michael L. Reger
    Its:  Chief Executive Officer






EMPLOYEE:




/s/ Ryan R.
Gilbertson                                                                
Ryan R. Gilbertson